UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1419


WESLEY EDWARD SMITH, III,

                    Petitioner,

             v.

COMMISSIONER OF SOCIAL SECURITY; TERRY STRADTMAN; SOUTH
CAROLINA VOCATIONAL REHABILITATION DETERMINATION; MS. C.
RANDALL,   Disability Hearing Officer; SOCIAL  SECURITY
ADMINISTRATION INSURANCE,

                    Respondents.



On Petition for Review of an Order of the Social Security Administration.


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wesley Edward Smith, III, Petitioner Pro Se. Terri Hearn Bailey, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wesley Edward Smith, III, petitions this court for review of a determination by the

Commissioner of Social Security to cease payment of supplemental security income (SSI)

benefits.

       Under the Social Security Act, “[a]ny individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party . . . may

obtain a review of such decision by a civil action . . . brought in the district court of the

United States.” 42 U.S.C.A. § 405(g) (West 2019). Although “[d]irect review of agency

action has been placed in the courts of appeals . . . on an agency-by-agency basis,” direct

review does not lie in a court of appeals under the Social Security Act. In re Sutton,

652 F.3d 678, 679 (6th Cir. 2011) (per curiam). Instead, “in the case of Social Security

Act cases, judicial review is in the district court and is exclusively through 42 U.S.C.[A.]

§ 405(g).” Id. (citing Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 10

(2000); Mathews v. Eldridge, 424 U.S. 319, 327 (1976); Weinberger v. Salfi, 422 U.S. 749,

757 (1975)). Claimants generally must proceed through a four-step process within the

Social Security Administration before § 405(g) entitles them to judicial review in the

district court. Smith v. Berryhill, 139 S. Ct. 1765, 1772 (2019). Based on the plain

language of § 405(g), original jurisdiction for judicial review of a final decision of the

Commissioner lies in the district court, and this court has appellate jurisdiction to review

the district court’s decision regarding the claimant’s challenge. See Sunshine Haven

Nursing Operations, LLC v. DHHS, 742 F.3d 1239, 1248 (10th Cir. 2014).



                                             2
       Smith’s civil action challenging the cessation of his SSI benefits currently is

pending before the district court, which has not yet issued a judgment from which Smith

has noted an appeal. Accordingly, we dismiss his petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3